Citation Nr: 0710853	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  96-23 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1947 to 
November 1949, from February 1950 to March 1955, from May 
1955 to February 1958, and from March 1958 to June 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  Original jurisdiction over the 
claims folder was subsequently transferred to the Louisville, 
Kentucky RO.

Procedural history

This case was previously before the Board in June 2005, at 
which time entitlement to TDIU was denied.  The remote 
procedural history of the case, which is quite extensive, was 
set forth at length in that decision and will not be repeated 
here.  The Board does note, however, that the veteran 
requested, and was scheduled for, a personal hearing before 
the Board.  Such request was withdrawn in March 2002.  See 38 
C.F.R. § 20.704(e) (2006).  Also, a motion to advance this 
case on the docket due to the veteran's advancing age was 
granted by the Board in June 2005. See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).

The veteran appealed the Board's June 2005 decision to the 
United States Court of Appeals for Veteran's Claims (the 
Court) which, by way of a November 2006 Order, vacated the 
Board's decision as it pertained to entitlement to TDIU and 
remanded the case for additional development, pursuant to a 
Joint Motion for Partial Remand (the Joint Motion) submitted 
on behalf of counsel for the veteran and the VA Secretary.  
The specifics of the Joint Motion will be discussed in 
greater detail below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




Issues not on appeal

The Board's June 2005 decision also declined to reopen the 
veteran's previously-denied claim of entitlement to service 
connection for a psychiatric disorder on the ground that new 
and material evidence had not been submitted.  A separate 
Board decision dated that same month denied an extraschedular 
rating for the veteran's service-connected headache condition 
(which is currently rated at the schedular-maximum of 50 
percent).  The veteran did not appeal the Board's decisions 
as to those matters, and the Joint Motion specifically 
requested that the Board's determination regarding these 
issues be left undisturbed.  Accordingly, neither issue will 
be discussed herein.


REMAND

The veteran seeks entitlement to TDIU.  He essentially 
maintains that his two service-connected disabilities, namely 
a headache condition (currently evaluated as 50 percent 
disabling) and hemorrhoids (currently evaluated as 10 percent 
disabling), render him unemployable.  

Although the Board's June 2005 decision acknowledged that the 
veteran was unemployable, that decision ascribed the 
veteran's employment problems to his nonservice-connected 
psychiatric difficulties (namely alcoholism and a passive-
aggressive personality disorder) rather than his service-
connected headache condition and hemorrhoids.  

The Joint Motion stated that while "the evidence indicates 
that [the veteran] is unemployable due to nonservice-
connected disabilities . . . the record appears to be devoid 
of a medical opinion with respect to whether [the veteran's] 
service-connected disabilities alone are also productive of 
unemployability."  See generally Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  As a result, the Joint Motion 
indicated that the case be remanded so that a medical opinion 
could be obtained which addressed the question of whether the 
veteran's service-connected disabilities alone cause 
unemployability.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should forward the veteran's VA 
claims folder to a physician for a review 
of the medical records contained therein.  
The reviewing physician should express an 
opinion as to whether the veteran's 
service-connected disabilities alone are 
productive of unemployability.  If the 
reviewer deems it necessary, physical 
examination and/or diagnostic testing of 
the veteran should be accomplished.  A 
report of the records review should be 
associated with the veteran's VA claims 
folder. 

2.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



